Case 1:19-cv-00202-GZS Document 33 Filed 04/27/20 Page 1 of 7                PageID #: 272



                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

KAREN JO YOUNG,                    )
                                   )
              Plaintiff            )
                                   )
       v.                          )      1:19-cv-00202-GZS
                                   )
MAINE COAST REGIONAL               )
HEALTH FACILITIES, et al.,         )
                                   )
              Defendants           )

                           ORDER ON DISCOVERY ISSUES

       In this action, Plaintiff alleges Defendants unlawfully terminated her employment

in part in retaliation for activity protected under the Americans with Disabilities Act. This

matter is before the Court on two discovery-related issues: (1) whether communications

between Defendants’ representatives and counsel are protected from discovery under the

attorney-client privilege, and (2) whether the scope of Plaintiff’s proposed deposition of

Defendant Maine Coast Regional Health Facilities (the Hospital) is overbroad.

                               FACTUAL BACKGROUND

       In September 2017, a local newspaper published a letter from Plaintiff, in which

letter Plaintiff expressed her view on certain issues regarding the management of the

Hospital. According to Defendants, after reading the letter, John Ronan, the president of

the Hospital, decided to terminate Plaintiff’s employment unless there was a legal

impediment to doing so. The specific concern was whether Plaintiff had engaged in

concerted, protective activity in violation of the National Labor Relations Act. One of

Defendants’ employees then contacted legal counsel to determine whether there was a legal
Case 1:19-cv-00202-GZS Document 33 Filed 04/27/20 Page 2 of 7                PageID #: 273



impediment to the termination of Plaintiff’s employment. After the communication with

counsel, Defendants terminated Plaintiff’s employment.

       Defendants contend they terminated Plaintiff’s employment due to the content of

the letter. As part of their effort to demonstrate that the decision to terminate Plaintiff’s

employment was neither discriminatory nor retaliatory and that the stated reason for the

termination was not pretextual, Defendants will likely reveal that counsel was consulted

before Plaintiff’s employment was terminated. Defendants do not assert the decision was

based on the advice of counsel and Defendants do not intend to disclose the content of the

communication with counsel.

                                          DISCUSSION

       A. Attorney-Client Privilege

       Through discovery, Plaintiff asked Defendants to produce copies of the

communications between Defendants’ representatives and counsel prior to the termination

of Plaintiff’s employment. Defendants object to the production of the documents, citing

the attorney-client privilege. Plaintiff argues that Defendants waived the privilege and that

Defendants have placed the communications at issue as part of their defense.

       Federal Rule of Evidence 501 defines, in the first instance, the application and scope

of the attorney-client privilege. The Rule provides:

       The common law—as interpreted by United States courts in the light of
       reason and experience—governs a claim of privilege unless any of the
       following provides otherwise:

       • the United States Constitution;
       • a federal statute; or
       • rules prescribed by the Supreme Court.

                                             2
Case 1:19-cv-00202-GZS Document 33 Filed 04/27/20 Page 3 of 7                PageID #: 274



       But in a civil case, state law governs privilege regarding a claim or defense
       for which state law supplies the rule of decision.

Fed. R. Evid. 501. As the Rule reflects, where state law applies to the claim or defense,

the privilege would likely be governed by state law. In this action, Plaintiff asserts both

state and federal claims. Because federal law governs one of the principal claims in this

case, federal common law controls Defendants’ assertion of the attorney-client privilege.

Marshall v. Spectrum Med. Grp., 198 F.R.D. 1, 2 (D. Me. 2000). See also Swidler & Berlin

v. United States, 524 U.S. 399 (1998) (developing the federal common law attorney-client

privilege in the context of a motion to quash a federal grand jury subpoena); Cavallaro v.

United States, 284 F.3d 236, 245 (1st Cir. 2002) (same, motion to quash IRS summons);

Green v. Fulton, 157 F.R.D. 136, 139 (D. Me. 1994); Fed. R. Evid. 501.

       “The attorney–client privilege is the oldest of the privileges for confidential

communications known to the common law.” Upjohn Co. v. United States, 449 U.S. 383,

389 (1981). It is designed to “encourage full and frank communication between attorneys

and their clients and thereby promote broader public interests in the observance of law and

administration of justice.” Id. “By safeguarding communications between attorney and

client, the privilege encourages disclosures that facilitate the client’s compliance with law

and better enable him to present legitimate arguments when litigation arises.” Lluberes v.

Uncommon Prods., LLC, 663 F.3d 6, 23 (1st Cir. 2011). However, “the privilege is not

limitless, and courts must take care to apply it only to the extent necessary to achieve its

underlying goals.” In re Keeper of Records (Grand Jury Subpoena Addressed to XYZ

Corp.), 348 F.3d 16, 22 (1st Cir. 2003). A relatively narrow construction is appropriate


                                             3
Case 1:19-cv-00202-GZS Document 33 Filed 04/27/20 Page 4 of 7                PageID #: 275



because the privilege “comes with substantial costs and stands as an obstacle of sorts to the

search for truth.” Id.

       The attorney–client privilege applies:

        (1) Where legal advice of any kind is sought (2) from a professional legal
       adviser in his capacity as such, (3) the communications relating to that
       purpose, (4) made in confidence (5) by the client, (6) are at his instance
       permanently protected (7) from disclosure by himself or by the legal adviser,
       (8) except the protection be waived.

Cavallaro, 284 F.3d at 245 (quoting 8 J.H. Wigmore, Evidence § 2292, at 554

(McNaughton rev. 1961)).

       As the party invoking the privilege, Defendants “must show both that it applies and

that it has not been waived.” Lluberes, 663 F.3d at 24. “The privilege can be waived when

the privileged material is disclosed, or when a party seeking the privilege has affirmatively

placed the subject matter of the privilege in issue for its own benefit.” Open Software

Foundation, Inc. v. U.S. Fidelity & Guar. Co., 191 F.R.D. 325, 327 (D. Mass.) (internal

citations omitted).

       Here, although Defendants maintain that they do not intend to present the substance

of the communications at trial, they expect to explain the process they followed, including

the fact that they consulted counsel, to refute Plaintiff’s contention that the stated reason

for the termination was pretextual. In support of her claim of pretext, Plaintiff intends to

demonstrate that Defendants did not terminate the employment of other employees who

wrote a letter critical of the Hospital, which letter was also published in the local

newspaper. Defendants maintain that the other employees were not similarly situated to



                                                4
Case 1:19-cv-00202-GZS Document 33 Filed 04/27/20 Page 5 of 7                  PageID #: 276



Plaintiff and thus are not “comparators” for assessing Defendants’ decision to terminate

Plaintiff’s employment.

       Regardless of whether counsel advised Defendants on the ultimate issue (i.e.,

whether Defendants had grounds to terminate Plaintiff’s employment) and regardless of

whether the other employees are deemed to be “comparators,” when Defendants reveal that

the Hospital consulted counsel before Plaintiff’s employment was terminated, the

implication is that counsel did not perceive a legal impediment to the termination (i.e.,

Plaintiff’s conduct did not constitute concerted, protected activity). Defendants’

communication with counsel would thus be in issue for Defendants’ benefit. Plaintiff

should have access to the communications to assess whether a challenge to the implication

is warranted.

       Accordingly, unless Defendants can demonstrate that the fact of the Hospital’s

consultation with counsel will not be revealed at trial, including in response to Plaintiff’s

pretext assertion, Plaintiff would be entitled to the communications between Defendants’

representatives and counsel on September 21, 2017 (prior to the termination of Plaintiff’s

employment) as to whether Plaintiff’s conduct constituted a concerted, protective activity.

       B. Corporate Deposition

       Through a notice to take Defendants’ deposition in accordance with Federal Rule of

Civil Procedure 30(b)(6), Plaintiff seeks to depose a person or persons with knowledge of

the staffing levels at the Hospital for a period before and after the termination of Plaintiff’s

employment. Defendants contend that the requested topics seek discovery that is irrelevant

to the decision to terminate Plaintiff’s employment. Defendants argue the relevant inquiry

                                               5
Case 1:19-cv-00202-GZS Document 33 Filed 04/27/20 Page 6 of 7                    PageID #: 277



is the decision-maker’s (Mr. Ronan’s) understanding of the staffing levels and not the

actual staffing levels.

          While Mr. Ronan’s knowledge might be relevant to an assessment of Defendants’

liability, the actual staffing levels are not irrelevant. Neither Plaintiff nor the fact finder is

required to accept Mr. Ronan’s assertion as to his knowledge of staffing levels. Plaintiff

should have an opportunity to challenge Mr. Ronan’s assertion. Without information

regarding the actual staffing levels, Plaintiff’s ability to do so would be unreasonably

compromised.

          Plaintiff’s request, however, is overly broad.       Plaintiff can reasonably expect

Defendants to produce a witness or witnesses to testify as to the staff levels at the Hospital

for approximately six months prior to the termination of Plaintiff’s employment.

Specifically, Defendants shall produce a witness or witnesses to testify as to (a) the staffing

levels at the Hospital from April 1, 2017, to September 21, 2017, and (b) any measures

initiated by the Hospital from April 1, 2017, to September 21, 2017, to address the staffing

levels.

                                           CONCLUSION

          Based on the foregoing analysis, the Court orders:

          1. Unless within fourteen (14) days of the date of this order, Defendants

             demonstrate, through a motion to reconsider, that the fact of the Hospital’s

             consultation with counsel will not be revealed at trial, including in response to

             Plaintiff’s pretext assertion, Defendants shall produce all documents that

             comprise or reflect the communications between Defendants’ representatives

                                                6
Case 1:19-cv-00202-GZS Document 33 Filed 04/27/20 Page 7 of 7               PageID #: 278



          and counsel on September 21, 2017 (before the termination of Plaintiff’s

          employment), as to whether Plaintiff’s conduct constituted concerted, protective

          activity.

       2. Defendants shall produce a witness or witnesses for a deposition in accordance

          with Federal Rule of Civil Procedure 30(b)(b)(6) to testify as to (a) the staffing

          levels at the Hospital from April 1, 2017, to September 21, 2017, and (b) any

          measures initiated by the Hospital from April 1, 2017, to September 21, 2017,

          to address the staffing levels.

                                               NOTICE

       Any objections to this order shall be filed in accordance with Federal Rule of Civil

Procedure 72.

                                            /s/ John C. Nivison
                                            U.S. Magistrate Judge

Dated this 27th day of April, 2020.




                                              7
